Per curiam.
Respondent M. McNeill Holloway entered a plea of guilty to the felony offense of unlawful invasion of privacy.1 He was sentenced under the First Offender Act to four years imprisonment, to be served on probation, and was ordered to pay a fine of $3,000. As a condition of probation, he was required to spend six weekends in jail, perform 300 hours of community service, and undergo psychiatric therapy. The sentencing court further ordered that Holloway surrender his license to practice law for a minimum of six months or until the State Bar of Georgia determined that the license should be reinstated.
Holloway’s guilty plea was predicated upon charges that he surreptitiously used a video camera to record his secretary while she was in the bathroom of his cabin at Usry Pond, after he had fabricated a story to lure her there. It was shown that Holloway had constructed an elaborate observation area underneath the bathroom floor and had *600altered the bathroom cabinet to conceal himself and a video camera while he lay in wait for his victim. Sometime later, the victim inadvertently found the videotape with her initials on it and viewed it.
Holloway filed a petition for voluntary discipline in which he admitted a violation of Standard 66 of Bar Rule 4-102 (d),2 and requested that the State Bar of Georgia “approve a period of suspension not to exceed six months to commence immediately upon the issuance of any final order. ...” Following the procedure of Bar Rule 4-106, the Office of General Counsel petitioned this Court for appointment of a special master to conduct a show cause hearing as to why Holloway should not be disbarred from the practice of law in this state. The appointment was ordered and an evidentiary hearing was conducted.
The special master found as mitigating circumstances which militated against disbarment that Holloway’s general reputation in the community is good; that he is a competent attorney; that he has had no previous criminal convictions or disciplinary complaints; that the crime did not involve illegal acts as an attorney, but as a private citizen; that he suffers from the psychiatric disorders of voyeurism, bereavement, obsessive compulsive spectrum disorder, and narcissistic personality traits; and that, according to his treating psychiatrist, the likelihood is “slight” that he would in the future pose a danger to the public. Based on those factors, the special master recommended that Holloway be suspended from the practice of law for 15 months from the date of his conviction, and that he receive a public reprimand. The State Bar filed exceptions to the special master’s recommendation, contending that Holloway’s conduct necessitates disbarment and that the special master failed to give appropriate weight and consideration to various factors militating in favor of disbarment, specifically that Holloway was admittedly aware of his actions when he constructed the observation area, lured his victim there, and lay in wait for her. The Bar also argues that Holloway’s psychiatric disorders should not mitigate discipline.
After consideration of the record in this case, we conclude that the mitigating factors found by the special master, when considered in the context of recent disciplinary decisions of this Court, warrant a punishment less drastic than disbarment. That conviction of a felony does not by itself require disbarment is clear from our decision in In the Matter of Witt, 264 Ga. 852 (452 SE2d 507) (1995). To disbar Holloway because of the sexual nature of his offense would be entirely inconsistent with our decisions in In the Matter of Yarbrough, 264 *601Ga. 720 (450 SE2d 414) (1994), and In the Matter of Brooks, 264 Ga. 583 (449 SE2d 87) (1994), in both of which the Respondents were suspended. We conclude, therefore, that the appropriate sanction to impose on Holloway is suspension from the practice of law for three years, the same sanction given Brooks for multiple misdemeanor convictions and twice that given Yarbrough for a single misdemeanor conviction.
It is hereby ordered that Holloway is suspended from the practice of law in Georgia for a period of three years, commencing from the date of his suspension by the court which sentenced him. In the event his probation is revoked, he shall be suspended for such time as remains on his sentence. Holloway is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Suspended.


All the Justices concur, except Hunstein, Thompson and Hines, JJ., who dissent.


 OCGA §§ 16-11-62; 16-11-69. Holloway was initially charged with two counts of invasion of privacy, but an order of nolle prosequi was entered with respect to the second count.


 Under Standard 66 (a), “[c]onviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment.” The imposition of first offender probation constitutes a conviction under subsection (b) (5) of Standard 66.